DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the coupling clamp having a segment radially extending from an inner surface of the coupling camp and defining a gap into which the connecting ring is receivable, a bottom surface of the gap being defined by the inner surface of the coupling clamp, the connecting ring being receivable within the gap such that the radial apex of the ring portion adjoins the bottom surface of the gap”; however, the original disclosure does not support the claim language. The original disclosure recites:

When the clamp system is in the unclamped position, a first gap distance between the connecting ring and the coupling clamp is greater than a second gap distance between the connecting ring and a protrusion associated with one of the at least two connecting members.

The clearance is shorter than a gap distance between the connecting ring and a segment radially extending from an inner surface of the coupling clamp when the clamp system is in a loose condition.

[0027]      As shown in FIG. 4, when clamp system 10 is in the unclamped position, a first gap distance D1 between ring portion 32 of connecting ring 16 and "V"-shaped segment 26 of coupling clamp 18 is greater than a second gap distance D2 between distal end 40 of flange portion 38 of connecting ring 16 and protrusion 42 of second connecting member 14. The second gap distance D2 represents a predetermined clearance between connecting ring 16 and a first protrusion 42 of second connecting member 14 directly facing connecting ring 16 when assembled. In the illustrated embodiment, the clearance represented by the second gap distance D2 is shorter than the first gap distance D1. An exemplary relationship between the first gap distance D1 and the second gap distance D2 can be defined by expression (1): D2 < D1      (1). 

[0028]      As such, an axial length of flange portion 38 of connecting ring 16 is determined based on an axial width of "V"-shaped segment 26 of coupling clamp 18 and the clearance between connecting ring 16 and first protrusion 42 of second connecting member 14. For example, the axial length of flange portion 38 is determined based on the first gap distance D1 and the second gap distance D2. Consequently, the flange portion 38 has the axial length that satisfies the relationship where the first gap distance D1 is greater than the second gap distance D2, as shown in expression (1). 

[0029]      As another example, the first gap distance D1 can also be determined based on an axial distance D3 of inner edges of "V"-shaped segment 26 and a total width D4 defined by a first width Wi of first flange 28 of first connecting member 12, a second width W2 of second flange 30 of second connecting member 14, and a third width W3 of ring portion 32 of connecting ring 16. In this illustrated embodiment, the total width D4 is a sum value of the first, second, and third widths when clamp system 10 is in the clamped position. An exemplary first gap distance D1 can be defined by expressions (2) and (3): D1=D3-D4           (2)  D4= (W1+W2+ W3)D4= (W1+W2+ W3) (3).


The original disclosure does not the coupling clamp having a segment radially extending from an inner surface of the coupling camp and defining a gap into which the connecting ring is receivable, a bottom surface of the gap being defined by the inner surface of the coupling clamp, the connecting ring being receivable within the gap such that the radial apex of the ring portion adjoins the bottom surface of the gap. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner has given full patentability consideration of the claims as presented and was unaware of a valid prior art rejection that could be applied to the claims as presented.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the clamp system comprising: a connecting ring having a flange portion extending in an axial direction relative to a longitudinal axis of the connecting ring, the flange portion configured to limit axial movement of the connecting ring; and a coupling clamp…wherein the flange portion of the connecting ring extends toward a protrusion extending from an outer surface of one of the at least two connecting members…wherein when the connecting ring is moved or displaced by external forces during use or installation, a distal end of the flange portion is axially shiftable toward the protrusion associated with one of the at least two connecting members directly facing the connecting ring.” The original disclosure recites “clamp system 10 includes a connecting ring 16 and a coupling clamp 18”. The clamp system does not include the at least two connecting members, so referencing the at least two connecting members in regards to the clamp system is non-sensical. For this Office Action Only, the Examiner will assume the at least two connecting members are not considered part of the claimed invention, and Applicant should amend claims accordingly.
Claim 12 recites “a clamp system configured to provide secure attachment of a first connecting member and a second connecting member…a distal end of the flange portion is axially shiftable toward a protrusion associated with the second connecting members directly facing the connecting ring to limit axial movement of the connecting ring.” The original disclosure recites “clamp system 10 includes a connecting ring 16 and a coupling clamp 18”. The clamp system does not include the at least two connecting members, so referencing the at least two connecting members in regards to the clamp system is non-sensical. For this Office Action Only, the Examiner will assume the first and second connecting members are not considered part of the claimed invention, and Applicant should amend claims accordingly.
	Claims 1 and 22 recite “the coupling clamp having a segment radially extending from an inner surface of the coupling camp and defining a gap into which the connecting ring is receivable, a bottom surface of the gap being defined by the inner surface of the coupling clamp, the connecting ring being receivable within the gap such that the radial apex of the ring portion adjoins the bottom surface of the gap”; however, it is not clear to the Examiner what this means. The Examiner is unable to determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3406991, Decker et al.
	In regards to claim 12, in Figures 1-2 and paragraphs detailing said figures, Decker et al disclose a clamp system configured to provide secure attachment of a first connecting member (having any convenient shape, size, function and/or configuration; and is not considered part of the claimed invention) and a second connecting member (having any convenient shape, size, function and/or configuration; and is not considered part of the claimed invention), the clamp system connecting ring comprising: a connecting ring (24), the connecting ring comprising: a radial ring portion having a planar wall substantially transverse to a longitudinal axis of the connecting ring, and an opposite inclined wall sloped at an angle relative to the longitudinal axis; and a flange portion extending in an axial direction relative to the longitudinal axis of the connecting ring, and configured such that when the connecting ring is moved or displaced by external forces during use or installation, a distal end of the flange portion is axially shiftable toward a protrusion associated with the second connecting members directly facing the connecting ring to limit axial movement of the connecting ring, an axial width of the radial ring portion is at least double a radial width of the flange portion; and a coupling clamp (26, 28) configured to create a force for the clamp system when the coupling clamp is fastened with the connecting ring such that the at least two connecting members are securely attached by the fastened coupling clamp.
	In regards to claim 13, in Figures 1-2 and paragraphs detailing said figures, Decker et al disclose the flange portion extends from an end of the inclined wall sloping away from the planar wall.
	In regards to claim 14, in Figures 1-2 and paragraphs detailing said figures, Decker et al disclose a distal end of the flange portion is configured to bias against a protrusion associated with a connecting member used in the clamp system to limit the axial movement of the connecting ring when the connecting ring is displaced.
	In regards to claim 15, in Figures 1-2 and paragraphs detailing said figures, Decker et al disclose the connecting ring has a clearance between the flange and the protrusion associated with the connecting member directly facing the connecting ring when assembled.
	In regards to claim 16, in Figures 1-2 and paragraphs detailing said figures, Decker et al disclose the clearance is shorter than a gap distance between the connecting ring and the segment radially extending from an inner surface of the coupling clamp when the clamp system is in a loose condition.
	In regards to claim 17, in Figures 1-2 and paragraphs detailing said figures, Decker et al disclose the distance between the connecting ring and the segment of the coupling clamp when the clamp system is in the loose condition is determined based on an axial distance of inner edges of the segment and a total width associated with the connecting ring and at least two connecting members used in the clamp system.
	In regards to claim 18, in Figures 1-2 and paragraphs detailing said figures, Decker et al disclose the total width includes a first width associated with a first connecting member of the at least two connecting members, a second width associated with a second connecting member of the at least two connecting members, and a third width associated with the connecting ring.
	In regards to claim 19, in Figures 1-2 and paragraphs detailing said figures, Decker et al disclose the first width includes a width of a first flange of the first connecting member, the second width includes a width of a second flange of the second connecting member, and the third width includes a width of the ring portion of the connecting ring.
	In regards to claim 20, in Figures 1-2 and paragraphs detailing said figures, Decker et al disclose an axial length of the flange is determined based on the clearance between the flange and the protrusion associated with the connecting member, and the gap distance between the connecting ring and the segment of the coupling clamp.
	In regards to claim 21, in Figures 1-2 and paragraphs detailing said figures, Decker et al disclose a clamp system for providing secure attachment of a first connecting member and a second connecting member, the clamp system comprising: a connecting ring, the connecting ring comprising: a radial ring portion having a planar wall substantially transverse to a longitudinal axis of the connecting ring, and an opposite inclined wall sloped at an angle relative to the longitudinal axis; and a flange portion extending in an axial direction relative to the longitudinal axis of the connecting ring, and configured such that when the connecting ring is moved or displaced by external forces during use or installation, a distal end of the flange portion is axially shiftable toward a protrusion associated with the second connecting members directly facing the connecting ring to limit axial movement of the connecting ring; and a coupling clamp configured to create a force for the clamp system when the coupling clamp is fastened with the connecting ring such that the first connecting member and the second connecting member are securely attached by the fastened coupling clamp and the connecting ring imparts an axial and radial force on the first and second connecting member and the connecting ring receives an axial and radial force from the first and second connecting member.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679